MEMORANDUM **
Shanyu Piao, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ order dismissing her appeal from an immigration judge’s decision denying her application for adjustment of status. Our jurisdiction is governed by 8 U.S.C. § 1252. We review claims of due process violations de novo. Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.2000). We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the discretionary denial of Piao’s application for adjustment of status. See 8 U.S.C. § 1252(a)(2)(B)(i); Hosseini v. Gonzales, 471 F.3d 953, 956 (9th Cir.2006).
To the extent Piao challenges the agency’s order denying asylum, withholding of removal, and relief under the Convention Against Torture, that order was not petitioned to this court. See Ma v. Ashcroft, 361 F.3d 553, 558 n. 6 (9th Cir.2004).
Piao’s due process contention fails because she did not establish how any *439claimed violations would have affected the outcome of the proceedings. See Colmenar, 210 F.3d at 971 (requiring prejudice to prevail on a due process challenge).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.